Citation Nr: 1531627	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disability.  

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for an upper back disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004, and he received decorations, including the Combat Action Ribbon.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the May 2015 Board hearing presided over by the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for (a) a right foot disability; (b) a low back disability; and (c) erectile dysfunction, to include as secondary to PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the May 2015 Board hearing, prior to the promulgation of a decision in the appeals, the Veteran withdrew the appeals for entitlement to service connection for bilateral hearing loss and entitlement to service connection for an upper back disability.  


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the appeals for entitlement to service connection for bilateral hearing loss and entitlement to service connection for an upper back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, at the May 2015 hearing before the Board, the Veteran withdrew the appeals for entitlement to service connection for bilateral hearing loss and entitlement to service connection for an upper back disability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of the issue of entitlement to service connection for an upper back disability is dismissed.


REMAND

The Veteran contends that he has erectile dysfunction that had its onset in service or that is secondary to PTSD, to include the medications that he takes for treatment of service-connected PTSD.  The Veteran was last afforded a VA examination regarding erectile dysfunction in August 2011, at which time erectile dysfunction was not diagnosed.  Because the Veteran continues to complain of recurrent sexual dysfunction, and the Veteran was last examined in August 2011, a new VA examination is warranted to determine the nature and etiology of the Veteran's claimed erectile dysfunction, to include as secondary to PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

The Veteran contends that he has a low back disability that had its onset in service and is related to service, to include as a result of carrying heavy loads of equipment on his lower back.  See May 2015 Board hearing transcript at p. 5.  The service treatment records show complaints of back pain.  See e.g., August 2004 Post-Deployment Health Assessment.  The Board notes that a defect of the spine, indicated in part as possibly "scoliosis," was noted on the August 2000 physical examination upon entry into service.  During the current appeal period the Veteran has been diagnosed with "sciatica vs. level lumbar radiculopathy."  See August 2013 private treatment note from Dr. J. G.  

The Veteran was last afforded a VA examination in August 2011, in which the examiner stated that the Veteran has no diagnosis of a low back disorder and that "whatever complaints he had in the service have resolved."  This medical opinion is inadequate as the examiner has not reviewed the private medical evidence showing a diagnosis related to the low back, and the examiner did not address the Veteran's complaints of recurrent back pain since service. Accordingly, a new VA examination is warranted to determine the nature and etiology of the Veteran's low back disability to include whether the Veteran has scoliosis that was aggravated by service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Further, as the VA examiner did not diagnose a back disorder, it is unclear whether the Veteran's symptoms are manifestations of an undiagnosed illness under 38 C.F.R. § 3.317 (2014).   Thus, a VA examination is warranted to determine the same.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Regarding the right foot, the Veteran reported that he noticed no problems with his feet before service, and that he had pain in his right foot during service during ground training, or infantry training in fleet, and that he has foot pain if he wears boots.  See May 2015 Board hearing transcript at p. 12-14, 17.  Given that the Veteran served in combat in the Marine Corps, and the Veteran's report that medical care was not readily available or documented in the field, the Board finds that the Veteran's reports of pain of the right foot in service are credible.  The Veteran was last afforded a VA examination in August 2011, at which time no pathology other than pes planus was noted.  Service connection for pes planus was denied by the RO in a June 2015 rating decision and there is no indication the determination was appealed, therefore, pes planus is not before the Board at this time.  However, it is unclear whether the Veteran has other symptoms which are manifestations of an undiagnosed illness under 38 C.F.R. § 3.317 (2014).   As such, a new VA examination is warranted to determine the same.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records, to include records dating from October 2004 from the South Texas Healthcare System and El Centro, California.  See e.g., May 2015 Board hearing transcript (noting locations where Veteran received VA treatment).   

2. Afterwards, schedule the Veteran for VA examinations to determine the following: the nature and etiology of (a) a right foot disability, other than pes planus; (b) a low back disability; and (c) erectile dysfunction, to include as secondary to PTSD.  

Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  The examiner's attention is invited to the Veteran's service in combat in the Persian Gulf.   

(1) Regarding a right foot disability: 

(a) Regarding any diagnosed right foot disability other than pes planus, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the diagnosed right foot disability is etiologically related to service.

If the Veteran does not have a diagnosed right foot disability other than pes planus, please address whether any of the Veteran's foot symptoms are related to an undiagnosed illness or to a medically unexplained chronic multi-symptom illness.  If not, please explain why.

The examiner is asked to assume that the Veteran's reports of right foot symptoms in service are credible.  

The examiner's attention is invited to the Veteran's reports that he noticed no problems with his feet before service, and that he had pain in his foot during service in ground training and infantry training in fleet, that his foot pain continued since onset in service when he wears boots.  See May 2015 Board hearing transcript at p. 12-14, 17-18, 22-23 (Veteran reporting that he noticed that his right foot would be in pain and tired during combat controls or during hiking with a heavy load; reporting that his right foot problems were not the same as his symptoms of the left foot broken bone).  

(2) Regarding a low back disability:

(a) After performing all necessary testing, the examiner is asked to address the nature and diagnosis(es) of a low back disability, to include scoliosis.   

Attention is invited to the medical evidence showing a diagnosis for "sciatica vs. level lumbar radiculopathy," and possibly "scoliosis" during the claim period.  See August 2013 private treatment note from Dr. J. G.; August 2000 Report of medical examination on entry into service (in part showing diagnosis of "scoliosis").  

If no diagnosis of a low back disability can be made, please address whether any of the Veteran's symptoms (e.g., joint and neurological symptoms) are related to an undiagnosed illness or to a medically unexplained chronic multi-symptom illness.  If not, please explain why.


(b) Regarding any diagnosed low back disability other than scoliosis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the diagnosed low back disability is etiologically related to service.  

(c) If the Veteran currently has scoliosis, the examiner is asked to provide an opinion as to the following:

(1) whether it is at least as likely as not (probability of 50 percent) that there was a permanent increase in severity of the pre-existing scoliosis during active service.  

(2) If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of scoliosis during service. 

For purposes of the above opinions regarding the low back, the examiner's attention is invited to the following:

(a) The Veteran's report that he had pain from carrying heavy loads of equipment on his lower back.  See e.g., May 2015 Board hearing transcript at p. 5-8 (Veteran reported carrying 60 to 70 pounds of weight on his back and, when in combat, carrying 40 pounds on his back and that he would throw himself on the ground when receiving fire).

(b) The Veteran's report that he had recurrent lower back pain since his last deployment, and once per month, he has severe pain that lasts a few days, with pain radiating down the right lower extremity.  See May 2015 Board hearing transcript at p. 8.  

(3) Regarding erectile dysfunction:  

(a) The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran has erectile dysfunction that is etiologically related to service.  

Attention is invited to the Veteran's report that he first noticed he was having issues during leave in service and bought over-the-counter medication.  See May 2015 Board hearing transcript p. 14-15.  

(b) Is it at least as likely as not (probability of 50 percent) that the Veteran has erectile dysfunction that was caused by the service-connected PTSD, to include medication for treatment thereof.  

Attention is invited to the Veteran's report that his VA psychiatrist told him that his erectile dysfunction is due to stress and depression. See May 2015 Board hearing transcript at p. 18-19.  

(c) Also provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran has erectile dysfunction that was aggravated (i.e., worsened) beyond the natural progress by the service-connected PTSD, to include medication for treatment thereof.  

If aggravation is found, the examiner should address the following medical issues: 

a. the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and 

b.  the increased manifestations which, in the examiner's opinion, are proximately due to PTSD.  

The examiner(s) is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner(s) is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If a benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


